Citation Nr: 0904386	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-39 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDING OF FACT

It is as likely as not that the veteran has tinnitus 
attributable to his active military service.


CONCLUSION OF LAW

The veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

The veteran asserts that he has tinnitus as the result of 
exposure to loud noise during his active military service.  
In an October 2005 statement, the veteran states he was 
caught in an artillery barrage as part of the Battle of the 
Bulge during World War II.  The veteran believes that the 
noise from extended shelling caused his current tinnitus.  
Thus, he contends that service connection is warranted.

The RO attempted to obtain the veteran's service treatment 
records (STRs) from the National Personnel Records Center 
(NPRC).  However, the NPRC informed the RO that the STRs were 
unavailable because they were likely destroyed by fire.  
Further efforts to obtain other STRs would be futile.  See 
38 C.F.R. § 3.159(c)(2).  

A personnel record reflects that the veteran was a medical 
technician who served during World War II.  The veteran 
participated in several battles, including Normandy, Northern 
France, Ardennes, Rhineland, and Central Europe.  Given this 
information, the veteran was likely exposed to loud noise 
from artillery fire during service.  The veteran has already 
been awarded service connection for hearing loss as a result 
of military noise exposure.  Thus, in-service noise exposure 
is established.

In January 2006, a VA examination was conducted in connection 
with this claim.  The examiner noted that the veteran had a 
long-standing history of recurrent tinnitus in both ears.  
Given that the veteran is competent to attest to symptoms 
that are capable of lay observation, such as ringing in the 
ears, and that the examiner provided a diagnosis of tinnitus, 
the evidence establishes the existence of a current 
disability.

The VA examiner was requested to provide a medical nexus 
opinion regarding any relationship between the veteran's 
tinnitus and his in-service noise exposure.  It was noted 
that the veteran had both in-service and post-service noise 
exposure.  The Board first notes that the examiner gave the 
opinion that it was as likely as not that the veteran's 
hearing loss was related to his military noise exposure.  
Regarding tinnitus, the examiner gave the opinion that it was 
not likely that the veteran's tinnitus was related to 
military noise exposure.  The examiner pointed to the fact 
that the veteran's tinnitus occurred sporadically and that 
tinnitus due to noise exposure was "usually" constant in 
nature.

The Board does not find the examiner's opinion regarding the 
veteran's tinnitus to be persuasive in light of the evidence 
of record and in light of the examiner's own opinion 
concerning the origin of the veteran's hearing loss.  
Moreover, the examiner did not otherwise attribute the 
veteran's tinnitus to any other cause.  The examiner relied 
on the veteran's report that his tinnitus was not constant as 
a reason that it was not related to in-service noise 
exposure; however, even the examiner's own rationale conceded 
that tinnitus due to noise exposure is not always constant.  
The examiner did not say "always constant," but instead 
said "usually constant."  Consequently, the veteran's case 
may very well be one of those where tinnitus due to noise 
exposure is in fact sporadic rather than constant in nature.  

In this case, the evidence of record raises a reasonable 
doubt to as the origin of the veteran's tinnitus.  The 
veteran has been awarded service connection for sensorineural 
hearing loss, which was related to his in-service noise 
exposure.  The Board notes that medical treatises indicate 
that the cause of tinnitus can usually be determined by 
finding the cause of the coexisting hearing loss.  See, e.g., 
Harrison's Principles of Internal Medicine 182 (Dennis L. 
Kasper et al. eds., 16th ed. 2005).  Under the particular 
circumstances presented here, the Board is persuaded that the 
appellant's tinnitus can likely be attributed to the same 
etiology as his service-connected hearing loss, i.e., in-
service exposure to noise.  The evidence, at a minimum, gives 
rise to a reasonable doubt on the question.  38 C.F.R. 
§ 3.102 (2008).  Service connection for tinnitus is therefore 
granted.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


